Exhibit 10.34

 

THE IOWA STATE BAR ASSOCIATION
Official Form No. 164

 

Christopher L. Farwell ISBA # 9191

 

FOR THE LEGAL EFFECT OF THE USE OF
THIS FORM, CONSULT YOUR LAWYER

 

 

Preparer Information

Christopher L. Farwell, 343 5th Avenue South, Clinton, (563) 242-6162

 

 

 

 

Individual’s Name

 

Street Address

 

City

 

Phone

 

 

SPACE ABOVE THIS LINE

 

FOR RECORDER

 

[LOGO]

 

LEASE - BUSINESS PROPERTY

 

THIS LEASE AGREEMENT, is entered into this 11th day of March, 2004 by Clinton
Base Company, L.L.C.

 

 

(“Landlord”) whose address for the purpose of this lease is
1003 31st Avenue, Camanche, Iowa 52730 and

 

 

 

 

 

 

(Street and Number)

 

(City)

 

(State)

 

(Zip Code)

 

Moulded Fibre Technology, Inc.

 

 

(“Tenant”) whose address for the purpose of this lease is
1521 Windsor Drive, Clinton, Iowa 52732

 

 

 

 

 

 

(Street and Number)

 

(City)

 

(State)

 

(Zip Code)

 

1. PREMISES AND TERM.  The Landlord, in consideration of the rents, agreements
and conditions herein contained, leases to Tenant and Tenant leases from
Landlord, according to the terms and provisions of this lease, the following
described “premises”, situated in Clinton County, Iowa:

 

Lot 4, Manufacturing Meadows III 1st Addition, Clinton, Iowa, and also the East
35 feet of Lot 3, Manufacturing Meadows III 1st Addition, Clinton, Iowa

 

 

with the improvements thereon, and all rights, easements and appurtenances,
existing or to be constructed, for a term of (ten) 10 years, commencing at
midnight of the day previous to the first day of the lease term, which shall be
on the             day of                  , 2004 and ending at midnight on the
last day of the lease term, which shall be on the               day of
                 , 2014, upon the condition that the Tenant pays rent thereof,
and otherwise performs as in this lease provided.

 

2. RENTAL. Tenant agrees to pay to Landlord as rental for said term, as
follows:  See Addendum

 

All sums shall be paid at the address of Landlord, as above designated, or at
such other place as the Landlord may, from time to time, designate in writing.

 

Delinquent payments shall draw interest at (seven) 7% per annum from the due
date, until paid.

 

 

© The Iowa State Bar Association 2003

 

164 LEASE - BUSINESS PROPERTY

IOWADOCS®

 

Revised January, 1999

 

--------------------------------------------------------------------------------


 

2(2). “TRIPLE NET” PROVISION. (OPTIONAL)

 

?? INITIAL IF APPLICABLE

 

Applicable

Tenant agrees that all duties and obligations to repair, maintain and provide
utilities and services (paragraphs 6 and 7). In pay taxes and special
assessments (paragraph 10) and to pay for casualty and liability insurance
(paragraph 11) shall be borne solely by Tenant during the term of this lease. 
(If the parties select this provision, all duties and obligations set forth in
paragraphs 6, 7, and 10 shall be performed by the Tenant)(except to the extent
stated in paragraphs 6(G) and 6 (H)).

Landlord

Applcable

Tenant

 

3. POSSESSION.  Tenant shall be entitled to possession on the first day of the
term of this lease, and shall yield possession to the Landlord at the end of the
lease term, except as herein otherwise expressly provided.

 

4. USE OF PREMISES.  Tenant covenants and agrees during the term of this lease
to use and to occupy the leased premises only for any legal use and occupancy

 

5. QUIET ENJOYMENT.  Landlord covenants that its estate in the premises is in
fee simple and that the Tenant, if not in default, shall peaceably have, hold
and enjoy the premises for the term of this lease.  Landlord shall have the
right to mortgage all of its right, title, interest in said premises at any time
without notice, subject to this lease.

 

6. EQUIPMENT, DECORATING, REPLACEMENT, REPAIR AND MAINTENANCE.

 

DEFINITIONS

 

“Maintain” means to clean and keep in good condition.

 

“Repair” means to fix and restore to good condition after damage, deterioration
or partial destruction.

 

CONDITION OF PREMISES

 

A. Tenant takes the premises in its present condition, except for such repairs
and alterations as may be expressly otherwise provided in this lease.

 

REPAIRS AND MAINTENANCE

 

B. Landlord shall replace and repair the structural parts of the building.  For
purposes of this lease, the structural parts of the building shall mean the
foundation, exterior walls, load bearing components of interior floors and
walls, the roof and all sewers, pipes, wiring and electrical fixtures outside of
the structure

 

C. Repairs shall be performed and paid for by the parties as follows:

(except to the extent provided in paragraph 41 below)

 

 

 

PERFORMANCE

 

PAYMENT

 

 

 

L=Landlord
T=Tenant

 

%Landlord

 

%Tenant

 

 

 

 

 

 

 

 

 

Interior walls, floors and ceilings

 

T

 

 

 

100

 

Sewer, plumbing fixtures, pipes, wiring, electrical fixtures within the
structure

 

T

 

 

 

100

 

Heating equipment

 

T

 

 

 

100

 

Air conditioning equipment

 

T

 

 

 

100

 

Plate glass (replacement)

 

T

 

 

 

100

 

Sidewalks

 

T

 

 

 

100

 

Parking areas

 

T

 

 

 

100

 

Other common areas

 

T

 

 

 

100

 

 

D. Tenant shall be responsible for all maintenance.

 

E. Any repair or maintenance not specifically provided for above shall be
performed and paid for by Tenant

 

F. Each party shall perform their responsibilities of repair and maintenance to
the end that the premises will be kept in a safe and serviceable condition.
Neither party will permit nor allow the premises to be damaged or depreciated in
value by any act, omission to act, or negligence of itself, its agents or
employees.

 

EQUIPMENT, DECORATING AND ALTERATIONS

 

G. The following items of equipment, furnishings and fixtures shall be supplied
and replaced by the parties as follows:

 

 

 

SUPPLIED

 

REPLACED

 

 

 

L=Landlord
T=Tenant

 

L=Landlord
T=Tenant

 

 

 

 

 

 

 

Heating equipment*

 

L

 

T

 

Air conditioning equipment

 

T

 

T

 

Carpeting/floor covering

 

T

 

T

 

Drapes, shades, blinds

 

T

 

T

 

 

--------------------------------------------------------------------------------

*(for warehouse purposes)

 

Any similar equipment, furnishings and fixtures not specifically provided for
above shall be provided and paid for by Tenant.

Tenant shall provide all trade equipment, furnishings and fixtures used in
connection with the operation of its business, such as telephones, computers,
desks, chairs, shelving and similar items.

 

H. Landlord shall provide and pay for the following items of interior
decorating:

None

Tenant shall be responsible for all interior decorating. Landlord shall provide
and pay for the following items of interior fit-up:  See Exhibit A
(Specifications)

 

2

--------------------------------------------------------------------------------


 

AMERICANS WITH DISABILITIES ACT

 

I. Tenant will make no unlawful use of said premises and agrees to comply with
all valid regulations of the Board of Health, City Ordinances or applicable
municipality, the laws of the State of Iowa and Federal government, but this
provision shall not be construed as creating any duty by Tenant to members of
the general public, provided, however, responsibility for compliance with the
Americans with Disabilities Act shall be performed and paid for by the parties
as follows:

 

 

 

%Landlord

 

%Tenant

Common areas

 

100

 

0

Tenants area:

 

 

 

 

Initial compliance (specify)

 

0

 

100

Future compliance

 

0

 

100

 

7.  UTILITIES AND SERVICES.  Utilities and Services shall be furnished and paid
for by the parties as follows:

 

 

 

FURNISHED

 

PAYMENT

 

 

 

L=Landlord
T=Tenant

 

%Landlord

 

%Tenant

 

 

 

 

 

 

 

 

 

Electricity

 

T

 

 

 

100

 

Gas

 

T

 

 

 

100

 

Water and Sewer

 

T

 

 

 

100

 

Garbage/Trash

 

T

 

 

 

100

 

Janitor/Cleaning

 

T

 

 

 

100

 

Common areas

 

T

 

 

 

100

 

Other:

 

 

 

 

 

 

 

 

8.  TERMINATION, SURRENDER OF PREMISES AT END OF TERM — REMOVAL OF FIXTURES.

 

(a)  TERMINATION.   This lease shall terminate upon expiration of the original
term; or if this lease expressly provides for any option to renew, and if any
such option is exercised by the Tenant, then this lease will terminate at the
expiration of the option term or terms.

 

(c)  SURRENDER.   Tenant agrees that upon the termination of this lease it will
surrender and deliver the premises in good and clean condition, except the
effects of ordinary wear and tear and depreciation arising from lapse of time,
or damage without fault or liability of Tenant.

 

(d)  HOLDING OVER.   Continued possession by Tenant, beyond the expiration of
its tenancy, coupled with the receipt of the specified rental by the Landlord
(and absent a written agreement by both parties for an extension of this lease,
or for a new lease) shall constitute a month to month extension of this lease.

 

(e)  See Addendum

 

9.  ASSIGNMENT AND SUBLETTING.  See Addendum.

 

10.  REAL ESTATE TAXES.

 

A. All installments of real estate taxes would become delinquent if not paid
during the term of this lease, shall be paid by the parties in the following
proportions:

 

Landlord 0%

 

Tenant 100%

 

 

B. Any increase in such installments that exceeds the amount of the installment
that would be delinquent if not paid by

4-1-04

 shall be paid as follows:

Date

 

 

Landlord 0%

 

Tenant 100%

 

 

C. PERSONAL PROPERTY TAXES.   Tenant agrees to timely pay all taxes, assessments
or other public charges levied or assessed by lawful authority against its
personal property on the premises during the term of this lease.

 

D. SPECIAL ASSESSMENTS.   Special assessments that would be delinquent if not
paid during the term of this lease shall be timely paid by the parties in the
following proportions:

 

Landlord 0%

 

Tenant 100%

 

 

E. Each party reserves its right of protest of any assessment of taxes.

 

11. INSURANCE.

 

A. PROPERTY INSURANCE.   Tenant agree to insure that                  real and
personal property for the full insurable value.  Such insurance shall cover
losses included in the Insurance Services Office Special Form Causes of Loss. 
To the extent permitted by their policies the Landlord and Tenant waive all
rights of recovery against each other.

 

B. LIABILITY INSURANCE.   Tenant shall obtain commercial general liability
insurance in the amounts of $ 1,000,000.00 each occurrence and $5,000,000.00
annual aggregate per location.  Such policy shall include liability arising from
premises operations, independent contractors, personal injury, products and
completed operations and liability assumed under an insured contract.  This
policy shall be endorsed to include the Landlord as an additional insured.

 

C.  CERTIFICATES OF INSURANCE.   Prior to the time the lease takes effect the
Tenant will provide the Landlord with a certificate of insurance with these
property and liability insurance requirements, such certificate shall include 30
days advance notice of cancellation to the Landlord.  A renewal certificate
shall be provided prior to expiration of the current policies.

 

3

--------------------------------------------------------------------------------


 

D. ACTS BY TENANT.  Tenant will not do or omit doing of any act which would
invalidate any insurance, or increase the insurance rates in force on the
premises.

 

E. RECOMMENDATIONS - IOWA INSURANCE SERVICES OFFICE.  Tenant further agrees to
comply with recommendations of Iowa Insurance Services Office and to be liable
for and to promptly pay, as if current rental, any increase in insurance rates
on said premises and on the building of which said premises are a part, due to
increased risks or hazards resulting from Tenant’s use of the premises otherwise
than as herein contemplated and agreed.

 

F. Tenant shall provide a copy of this lease to their insurers.

 

12. LIABILITY FOR DAMAGE.  Each party shall be liable to the other for all
damage to the property of the other negligently, recklessly or intentionally
caused by that party (or their agents, employees or invitees), except to the
extent the loss is insured and subrogation is waived under the owner’s policy.

 

13. INDEMNITY.  Except as provided in paragraph 21 (A) (5) and except for the
negligence of Landlord, Tenant will protect, defend and indemnify Landlord from
and against any and all loss, costs, damage and expenses occasioned by, or
arising out of, any accident or other occurrence, causing or inflicting injury
or damage to any person or property, happening or done in, upon or about the
premises, or due directly or indirectly to the tenancy, use or occupancy
thereof, or any part thereof by Tenant or any person claiming through or under
Tenant.

 

14. FIRE AND CASUALTY,  (a) PARTIAL DESTRUCTION OF PREMISES.  In the event of a
partial destruction or damage of the premises, which is a business interference
which prevents the conducting of a normal business operation and which damage is
reasonably repairable within 180 days after its occurrences, this lease shall
not terminate but the rent for the premises shall abate during the time of such
business interference.  In the event of a partial destruction, Landlord shall
repair such damages within 180 days of its occurrence unless prevented from so
doing by acts of God, government regulations, or other causes beyond Landlord’s
reasonable control.

 

(b) ZONING.  Should the zoning ordinance of the municipality in which this
property is located make it impossible for Landlord to repair or rebuild so that
Tenant is not able to conduct its business on these premises, than such partial
destruction shall be treated as a total destruction as provided in the next
paragraph.

 

(c) TOTAL DESTRUCTION OF BUSINESS USE.  In the event of a destruction or damage
of the leased premises including the parking area (if parking area is a part of
this lease) so that Tenant is not able to conduct its business on the premises
or the then current legal use for which the premises are being used and which
damages cannot be repaired within 180 days this lease may be terminated at the
option of either the Landlord or Tenant.  Such termination in such event shall
be effected by written notice of one party to the other, within twenty 20 days
after such destruction.   Tenant shall surrender possession within ten 10 days
after such notice issues and each party shall be released from all future
obligations, and Tenant shall pay rent pro rata only to the date of such
destruction.  In the event of such termination of this lease, Landlord at its
option, may rebuild or not, at its discretion.

 

15.  CONDEMNATION.

 

(a) DISPOSITION OF AWARDS.  Should the whole or any part of the premises be
condemned or taken for any public or quasi-public purpose, each party shall be
entitled to retain, as its own property, any award payable to it.  Or in the
event that a single entire award is made on account of condemnation, each party
will then be entitled to take such proportion of said award as may be fair and
reasonable.

 

(b) DATE OF LEASE TERMINATION. If the whole of the demised premises shall be so
condemned or taken, the Landlord shall not be liable to the Tenant except and as
its rights are preserved as in paragraph 14 (a) above.

 

16. DEFAULT, NOTICE OF DEFAULT AND REMEDIES.

 

EVENTS OF DEFAULT

 

A. Each of the following shall constitute an event of default by Tenant:

 

1. Failure to pay rent when due.

 

2. Failure to observe or perform any duties, obligations, agreements or
conditions imposed on Tenant pursuant to the terms of the lease.

 

3. Abandonment of the premises, “Abandonment” means the Tenant has failed to
engage in its usual and customary business activities on the premises for more
than fifteen (15) consecutive business days.

 

4. Institution of voluntary bankruptcy proceedings by Tenant; institution of
involuntary bankruptcy proceedings in which the Court orders relief against the
Tenant as a debtor; assignment for the benefit of creditors of the interest of
Tenant under this lease agreement; appointment of a receiver for the property or
affairs of Tenant, where the receivership is not vacated within ten (10) days
after the appointment of the receiver.

 

NOTICE OF DEFAULT

 

B. Landlord shall give Tenant a written notice specifying the default and giving
the Tenant ten (10) days in which to correct the default.  If there is a default
(other than for nonpayment of a monetary obligation of Tenant, including rent)
that cannot be remedied in ten (10) days by diligent efforts of the Tenant,
Tenant shall propose an additional period of time in which to remedy the
default.  Consent to additional time shall not be unreasonably withheld by
Landlord.  Landlord shall not be required to give Tenant any more than three
notices for the same default within any 365 day period.

 

REMEDIES

 

C. In the event Tenant has not remedied a default in a timely manner following a
Notice of Default, Landlord may proceed with all available remedies at law or in
equity, including but not limited to the following:

 

1. Termination.  Landlord may declare this lease to be terminated and shall give
Tenant a written notice of such termination.  In the event of termination of
this lease, Landlord shall be entitled to prove claim for and obtain judgment
against Tenant for the balance of the rent agreed to be paid for the term herein
provided, plus all expenses of Landlord in regaining possession of the premises
and the reletting thereof, including attorney’s fees and court costs, crediting
against such claim, however, any amount obtained by reason of reletting.

 

2. Forfeiture.  If a default is not remedied in a timely manner, Landlord may
then declare this lease to be forfeited and shall give Tenant a written notice
of such forfeiture, and may, at the time, give Tenant the notice to quit
provided for in Chapter 648 of the Code of Iowa.

 

17. RIGHT OF EITHER PARTY TO MAKE GOOD ANY DEFAULT OF THE OTHER.  If default
shall be made by either party in the performance of, or compliance with, any of
the terms or conditions of this lease, and such default shall have continued for
thirty (30) days after written notice thereof from one party to the other, the
person aggrieved, in addition to all other remedies provided by law, may, but
need not, perform such term or condition, or make good such default and any
amount advanced shall be repaid forthwith on demand, together with interest at
the rate of (seven) 7% per annum, from the date of advance.

 

18. SIGNS.  (a)  Tenant shall have the right of attaching, painting or
exhibiting signs on the leased premises, provided only (1) that any sign shall
comply with the ordinances of municipality in which the property is located and
the laws of the State of Iowa; (2) such sign shall not change the structure of
the building; (3) such sign, if and when removed, shall not damage the building;
and (4) such sign shall be subject to the prior written approval of the
Landlord, which approval shall not be unreasonably withheld.

 

(b) Landlord during the last ninety (90) days of this lease, or extension, shall
have the right to maintain in the windows or on the building or on the premises
either or both a “For Rent” or “For Sale” sign and Tenant will permit, at such
time, prospective tenants or buyers to enter and examine the premises.

 

4

--------------------------------------------------------------------------------


 

19. MECHANIC’S LIENS.  Neither the Tenant nor anyone claming by, through, or
under the Tenant, shall have the right to file or place any mechanic’s liens or
other lien of any kind or character whatsoever, upon the premises or upon any
building or improvement, or upon the leasehold interest of the Tenant, and
notice is hereby given that no contractor, sub-contractor, or anyone else who
may furnish any material, service or labor for any building, improvements,
alteration, repairs or any paid thereof, shall at any time be or become entitled
to any lien on the premises, and for the further security of the Landlord, the
Tenant covenants and agrees to give actual notice thereof in advance, in any and
all contractors and sub-contractors who may furnish or agree to furnish any such
material, service or labor.

 

21. ENVIRONMENTAL.

 

A. Landlord.  To the best of Landlord’s knowledge to date:

 

1. Neither Landlord nor Landlord’s former or present tenants are subject to any
investigation concerning the premises by any governmental authority under any
applicable federal, state, or local codes, rules and regulations pertaining to
air and water quality, the handling, transportation, storage, treatment, usage,
or disposal of toxic or hazardous substances, air emissions, other environmental
matters, and all zoning and other land use matters.

 

2. Any handling, transportation, storage, treatment, or use of toxic or
hazardous substances that has occurred on the premises has been in compliance
with all applicable federal, state and local codes, rules and regulations.

 

3. No leak, spill release, discharge, emission or disposal of toxic or hazardous
substances has occurred on the premises.

 

4. The soil, groundwater, and soil vapor on or under the premises is free of
toxic or hazardous substances.

 

5. Landlord shall assume liability and shall indemnify and hold Tenant harmless
against all liability or expense arising from any condition which existed,
whether known or unknown, at the time of execution of the lease which condition
is not a result of actions of the Tenant or which condition arises after date of
execution but which is not a result of actions of the Tenant.

 

B. Tenant.  Tenant expressly represents and agrees:

 

1. During the lease term, Tenant’s use of the property will not include the use
of any hazardous substance without Tenant first obtaining the written consent of
Landlord. Tenant understands and agrees that Landlord’s consent is at Landlord’s
sole option and complete discretion and that such consent may be withheld or may
be granted with any conditions or requirements that Landlord deems appropriate.

 

2. During the lease term, Tenant shall be fully liable for all costs and
expenses related to the use, storage, removal and disposal of hazardous
substances used or kept on the property by Tenant, and Tenant shall give
immediate notice to Landlord of any violation or any potential violation of any
environmental regulation, rule, statute or ordinance relating to the use,
storage or disposal of any hazardous substance.

 

3. Tenant, at its sole cost and expense, agrees to remediate, correct or remove
from the premises any contamination of the property caused by any hazardous
substances which have been used or permitted by Tenant on the premises during
any term of this lease. Remediation, correction or removal shall be in a safe
and reasonable manner, and in conformance with all applicable laws, rules and
regulations. Tenant reserves all rights allowed by law to seek indemnity or
contribution from any person, other than Landlord, who is or may be liable for
any such cost and expense.

 

4. Tenant agrees to indemnify and hold Landlord harmless from and against all
claims, causes of action, damages, loss, costs, expense, penalties, lines,
lawsuits, liabilities, attorney fees, engineering and consulting fees, arising
out of or in any manner connected with hazardous substances, which are caused or
created by Tenant on or after the date of this lease and during any term of this
lease, including, but not limited to, injury or death to persons or damage to
property, and including any [ILLEGIBLE] of the value of any leased premises
which may result from the foregoing. This indemnity shall survive the cessation,
termination, abandonment or expiration of this lease.

 

(b) Nothing herein contained shall be construed as denying to Tenant the right
to dispose of inventoried merchandise in the ordinary course of the Tenant’s
trade of business.

 

23. RIGHTS CUMULATIVE.  The various rights, powers, options, elections and
remedies of either party, provided in this lease, shall be construed as
cumulative and no one of them as exclusive of the others, or exclusive of any
rights, remedies or priorities allowed either party by law, and shall in no way
affect or impair the right of either party to pursue any other equitable or
legal remedy to which either party may be entitled as long as any default
remains in any way unremedied, unsatisfied or undischarged.

 

24. NOTICES AND DEMANDS.  Notices as provided for in this lease shall be given
to the respective parties hereto at the respective addresses designated on page
one of this lease unless either party notices the other, in writing, of a
different address. Without prejudice to any other method of notifying a party in
writing or making a demand or other communication, such message shall be
considered given under the terms of this lease when sent, addressed as above
designated, postage prepaid, by certified mail deposited in a United States mail
box.

 

25. PROVISIONS TO BIND AND BENEFIT SUCCESSORS, ASSIGNS, ETC.  Each and every
covenant and agreement herein contained shall extend to and be binding upon the
respective successors, [ILLEGIBLE], administrators, executors and assigns of the
parties; except that if any part of this lease is held in joint tenancy, the
successor in interest shall be the surviving joint tenant.

 

26. CHANGES TO BE IN WRITING.  None of the covenants, provisions, terms or
conditions of this lease shall be modified, waived or abandoned, except by a
written instrument duly signed by the parties.  This lease together with the
attached Addendum and Exhibits contains the whole agreement of the parties.

 

27. RELEASE OF DOWER.  Spouse of Landlord appears as a signatory to this lease
solely for the purpose of releasing dower, or distributive share, unless said
spouse is also a co-owner of an interest in the leased premises.

 

28. CONSTRUCTION.  Words and phrases herein, including acknowledgment hereof,
shall be construed as in the singular or plural number, and as masculine,
feminine or neuter gender according to the context.

 

Moulded Fibre Technology, Inc.

 

Clinton Base Company, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

By:

/s/ Lynn V. Payne Member  MGR

 

Ronald J. Lataille - Treasurer

TENANT

 

 

Lynn V. Payne  Member-Manager

LANDLORD

 

 

 

 

(and spouse if 27 is applicable)

 

 

 

 

 

 

By:

 

 

 

 

 

Tenant

 

 

 

SPOUSE

 

5

--------------------------------------------------------------------------------


 

Exhibit A: Landlord’s Construction

 

A.    Building No. 3

 

•              Ceco Metal Warehouse - 30,000 square feet

-slab on grade approximately same floor elevation as Building No. 2 (floor
weight)

•              Enclosed runways to Building No. 2

 

B.    Interior Build-out

 

•              Lighting

•              Heat

•              Sprinklers

•              Ventilation

•              Three loading docks with levelers, bumpers, and door weather
seals

•              Two drive-through tunnels

•              One unisex handicap restroom

•              Security lighting

•              Roll-up doors

•              120 volt outlets on interior of exterior walls of building
(similar to Building No. 2)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Prepared by and return to Christopher L. Farwell, Farwell & Bruhn, 343 5th
Avenue South, Clinton, Iowa 52732

 

STATE OF IOWA

 

COUNTY OF CLINTON

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (“Memorandum”) is executed this                  day
of                            , 2004, by and between Clinton Base Company,
L.L.C. (“Landlord”), whose mailing address is 1003 31st Avenue, Camanche, Iowa
52730, and                                                    ,
a              corporation (“Tenant”), whose mailing address is
                                                          .

 

WHEREAS, Landlord and Tenant executed and entered into a Lease (the “Lease”)
dated                        , 2004, for the Premises (as hereinafter defined).

 

WHEREAS, the parties wish to provide a memorandum of the Lease.

 

NOW, THEREFORE, in consideration of the Lease and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

 

1.             Lease Term.   The term of the Lease shall be ten (10) years
beginning on                                  , 2004. (“the Commencement Date”)
and terminating at midnight on the tenth (10th) anniversary of the Commencement
Date (the “Term”).

 

2.             Premises. Subject to the terms of the Lease, as may be amended
from time to time, Landlord is the owner of the real property described in
Exhibit “A” attached hereto (the “Property”) and Landlord has leased to Tenant
the portion of the Property which is described in Exhibit B attached hereto (the
“Premises”).

 

3.             Notices and Demands. Notices as provided for in this Lease shall
be given to the respective parties hereto at the respective addresses designated
above unless either party notifies the other, in writing, of a different
address. Without prejudice to any other method of notifying a party in writing
or making a demand or other communication, such message shall be considered
given under the terms of the Lease when sent, addressed as above designated,
postage prepaid, by certified mail deposited in a United States mail box.

 

Landlord:

Tenant:

 

 

By:

 

 

By:

 

Lynn V. Payne, Member-Manager

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

ADDENDUM

 

29.           Release of Mechanics Lien. If, notwithstanding paragraph 19 of the
lease, any lien is filed against the premises as a result of any work performed
by or on behalf of Tenant, Tenant shall cause the same to be released no later
than thirty (30) days following the filing thereof. If Tenant fails or refuses
to cause the release of any lien as provided above, Landlord may pay the demand
of the lien claimant in full or otherwise cause the release of such lien, and
Tenant shall reimburse Landlord for all such charges and costs upon demand,
including attorneys’ fees. Nothing contained herein shall constitute a waiver of
Tenant’s right to contest the validity of the underlying claim giving rise to
any such lien.

 

30.           Governing Law. This lease shall be deemed to be a contract made
under the laws of the State of Iowa and for all purposes shall be governed by
and construed, interpreted, and enforced in accordance with the laws of the
State of Iowa, excluding and without regard to choice of law or conflict of law
rules that would require the application of the laws of any other jurisdiction.

 

31.           Subordination. Notwithstanding anything to the contrary stated
herein, this lease is and shall be subject and subordinate to all mortgages,
deeds of trust, and similar security documents which may now or hereafter be
secured upon the premises, and to all advances, renewals, modifications,
consolidations, replacements, and extensions relative thereto; provided,
however, that in connection with Landlord’s execution of any mortgage, deed of
trust, or similar security document which may now or hereafter be secured upon
the premises, Landlord shall use its best efforts to negotiate a provision
therein (as long as Tenant is not in default under the lease), whereby the
holder of the such mortgage, deeds of trust, or similar security document shall
agree to recognize the lease and the rights of Tenant hereunder and not to
disturb Tenant in its use of the premises in the event of a foreclosure.  This
provision shall be self-operative and no further instrument of subordination
shall be required of Landlord or any mortgagee, but in confirmation of such
subordination, Tenant shall execute, within fifteen (15) days after Landlord’s
request, any certificates that Landlord may reasonably require acknowledging
such subordination; provided, however, that Tenant irrevocably appoints
Landlord, as Tenant’s agent, to execute and deliver in the name of Tenant any
such instruments of subordination if Tenant fails or refuses to do so. This
authorization shall in no way relieve Tenant of the obligation to execute such
instruments of subordination. Tenant’s failure or refusal to timely execute and
deliver such instrument of subordination shall constitute a material default
under this lease.

 

32.           Counterparts.  This lease may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
but one and the same agreement. The original execution pages of counterpart
copies of this lease may be attached to any one such copy to form a single,
complete document.

 

33.           Incorporation of Exhibits. All Exhibits to this lease are
incorporated within and made a part of this lease by their reference herein.

 

34.          Memorandum of Lease. At the request of either party, the other
party agrees to execute a memorandum of this lease in substantially the same
form as attached hereto as Exhibit B

 

--------------------------------------------------------------------------------


 

in recordable form, setting forth a description of the premises, the general
terms of this lease, and other information desired by Tenant for the purpose of
giving public notice thereof to third parties.

 

35.           Severability.   If any provision of this lease is found by a court
of competent jurisdiction to be invalid or unenforceable, then such provision
shall be severed from this lease and the remainder will remain in full force and
effect.

 

36.           Survival.  The provisions of this lease, which by their nature are
continuing, including, without limitation, all indemnification and exculpation
provisions, shall continue in full force and effect and shall to bind the
parties beyond any termination of this lease (which shall include, for purposes
of this lease, any forfeiture, termination, surrender, abandonment, or
expiration of this lease).

 

37.           Estoppel Certificate. Each of Landlord and Tenant agrees that it
will from time to time, upon written request by the other, execute and deliver a
written statement addressed to the requesting party (or to a third party
designated by it), which statement shall, as applicable, identify the parties
and this Lease, certify that this lease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as so modified), confirm that neither Tenant nor Landlord is in default
as to any obligations under this lease (or if either party is in default,
specifying any default), and contain such other information or confirmations, as
applicable, as the requesting party may reasonably require. Subject to the
requesting party’s written approval as to form and content, the Estoppel
Certificate shall be prepared by the other and furnished to the requesting party
by the other or a third party designated by it.

 

38.           Attornment. Tenant agrees to attorn to the transferee of
Landlord’s interest in the premises by foreclosure, deed in lieu of foreclosure,
exercise of any available remedy provided in any encumbrance or underlying
lease, or by operation of law (without offset of deduction), if requested to do
so by the transferee and to recognize the transferee as the landlord under the
lease.

 

39.           Authority. Each person executing this lease on behalf of any party
hereto warrants that he or she has the right and authority to execute this
lease, and that all the procedures and approvals that are necessary and required
to enable him or her to properly execute this lease on behalf of a party hereto
and to bind the person or entity whom he represents in accordance with the
provisions hereof have been followed and secured. Each party agrees to execute
and deliver all documents and to perform all further acts as may be reasonably
necessary to carry out the provisions of this lease. This document is not
effective as a lease or otherwise until executed by both Landlord and Tenant. At
Landlord’s request, Tenant agrees to provide Landlord with an appropriate
corporate resolution authorizing the execution of this lease by or on behalf of
Tenant.

 

40.           No Waiver. No failure or delay by either party to exercise their
rights under this lease or to insist upon the strict compliance with any
obligation imposed by this lease, and no course of dealing or custom or practice
of either party contrary to the provisions of this lease, shall constitute

 

2

--------------------------------------------------------------------------------


 

a waiver or modification of the provisions of this lease or the right to demand
strict compliance with the provisions of this lease.

 

41.           Condition of Premises/ Landlord’s Construction.     A Ceco metal
building and two “runways” shall be constructed by Landlord and/or Payne &
Associates upon the demised premises at the expense of Lessor and/or Payne &
Associates. The Ceco metal building shall be 30,000.00 square feet (or more) and
the two runways shall be a total of 2,080 square feet (or more). The “runways”
for the Ceco metal building (intended to be known as “Building No. 3”) shall be
connected to “Building No. 2”.

 

Landlord covenants to complete “Building No. 3” and said runways (collectively
“Landlord’s Construction”) and deliver them to Tenant with a certificate of
occupancy, and subject to only minor matters, if any (to be noted on a written
punchlist jointly prepared by the parties pursuant to a walk-through inspection
of the premises by representatives of Landlord and Tenant, with the process of
completing the matters identified on the said punchlist, if applicable, not
materially interfering with Tenant’s occupation of the premises for the conduct
of its business), no later than 12:00 noon one-hundred eighty (180) days after
the closing on the real estate identified in paragraph 59 below (i.e., the real
estate legally described as Lot 4, Manufacturing Meadows III 1st Addition,
Clinton, Iowa, and also the East 35 feet of Lot 3, Manufacturing Meadows III 1st
Addition, Clinton, Iowa).

 

In the event that a certificate of occupancy is not issued by 12:00 noon
one-hundred eighty (180) days after the closing on the above-referenced real
estate, Tenant shall be entitled to a rebate of pro-rata rental for each day
which passes between such date and the actual date the certificate of occupancy
is issued and a credit of one day’s rent for each day which passes between such
date and the actual date the certificate of occupancy is issued, except where
Landlord’s delay in this regard is a result of Tenant’s interference or other
fault, or matters beyond Landlord’s reasonable control.

 

If Tenant has not delivered the punchlist to Landlord within ten (10) days
following delivery of the premises to inspect the same and to identify in
writing the punchlist items, Tenant shall be deemed to have accepted the
premises as delivered by Landlord and Landlord shall have no further
responsibility for the same.

 

After the commencement of the Lease Term, Landlord will repair or replace
defective parts or components of the building or improvements which were
supplied or installed by Landlord unless the defective condition was caused by
Tenant’s abuse or failure to maintain the defective part or component.

 

Subject to Landlord’s construction, Tenant acknowledges that it has examined the
premises and accepts the premises “As Is” and in its present condition. Subject
to Landlord’s Construction, Landlord makes no representation or warranty
whatsoever, express or implied, concerning the fitness or suitability of the
premises for the conduct of Tenant’s operations or for any other reason and
Tenant acknowledges that Tenant has made such investigations as it deems

 

3

--------------------------------------------------------------------------------


 

reasonable and necessary with reference to such matters and assumes all
responsibility therefor as the same relate to Tenant’s use and occupancy of the
premises.

 

42.           Indemnification, Exculpation, Duty to Defend.

 

a.             Indemnification.

 

The indemnification provision set forth in paragraph 13 herein extends to and
includes all reasonable attorneys’ fees incurred by or on behalf of Landlord
(including its agents, employees, partners, members, managers, directors,
officers, shareholders, successors, and assigns) and all claims, actions, causes
of action, liabilities, obligations, damages, costs and expenses (whether at law
or in equity), including court costs and reasonable attorney and expert witness
fees (hereinafter collectively, “Claims”) relative to (a) injury to any persons
(including death); (b) loss of, injury or damage to, or destruction of property
(including all loss of use); (c) all economic losses and incidental,
consequential, or resulting damages (including lost profits) of any kind from
any cause; and (d) any penalties, damages, or charges imposed for a violation of
any law, ordinance, or environmental law from any cause. The parties’ insurance
obligations under the lease are independent of Tenant’s indemnification
obligations and other obligations under the lease and shall not be interpreted
or construed in any way to restrict, limit, or modify such obligations, or to
limit the parties’ respective liabilities under the lease. The indemnification
provision set forth in paragraph 13 herein extends to Landlord (including its
agents, employees, partners, members, managers, directors, officers,
shareholders, successors, and assigns).

 

b.             Exculpation.

 

Notwithstanding anything to the contrary stated herein, to the fullest extent
permitted by law, Tenant waives and relinquishes all Claims (whether at law or
in equity) against Landlord (including its agents, employees, partners, members,
managers, directors, officers, shareholders, successors, and assigns) arising
out of, and agrees that Landlord shall not be liable to Tenant for (and Tenant
knowingly and voluntarily assumes the risk of), the following: (i) injury to or
death of any person from any cause; (ii) loss of, injury or damage to, or
destruction of any tangible or intangible property, including the resulting loss
of use, economic loss, and incidental, consequential, or resulting damages
(including lost profits) of any kind from any cause; (iii) any loss, damage, or
expense, including the resulting loss of use, economic loss, and incidental,
consequential, or resulting damages (including lost profits) of any kind arising
out or resulting from a loss, interruption, or impairment of services
(including, without limitation, electrical, telephone, or telecommunication), or
for diminution in the quality of such services; (iv) any loss, damage, or
expense, including the resulting loss of use, economic loss, and incidental,
consequential, or resulting damages (including lost profits) of any kind arising
out or resulting from any acts or omissions of Tenant’s employees, agents,
contractors, suppliers, subcontractors, subtenants, licensees, customers, or
invitees; or (v) any loss, damage, or expense, including the resulting loss of
use, economic loss, and incidental, consequential, or resulting damages
(including lost profits) of any kind arising out or resulting from a power
failure, vandalism, fire, theft, or destruction or damage to the improvements on
the

 

4

--------------------------------------------------------------------------------


 

premises; provided, however, that this exculpation provision shall not apply to
Claims of Tenant against Landlord to the extent that a final judgment of a court
of competent jurisdiction establishes that the injury, loss, or damage was
proximately caused by Landlord’s negligent, reckless, or intentional injury to
person or property; and further provided that, notwithstanding the foregoing,
Tenant waives all rights of recovery against Landlord to the extent the injury,
loss, or damage is insured. The parties’ insurance obligations under the lease
are independent of Tenant’s exculpation obligations and other obligations under
the lease and shall not be interpreted or construed in any way to restrict,
limit, or modify such obligations, or to limit the parties’ respective
liabilities under the lease.

 

c.             Duty to Defend.

 

Tenant’s duty to defend Landlord is separate and independent of Tenant’s duty to
indemnify Landlord. The duty to defend applies regardless of whether the issues
of negligence, liability, fault, default, or other obligation on the part of
Tenant (or Tenant’s agents, employees, contractors, subcontractors, subtenants,
licensees, customers, or invitees) have been determined. The duty to defend
applies immediately, regardless of whether Landlord has paid any sums or
incurred any detriment arising out of or relating (directly or indirectly) to
any Claims.

 

In the event Tenant is required to defend, hold harmless, or indemnify Landlord
hereunder, the indemnifying party shall have the right to defend and control the
defense of any action giving rise to such indemnity using the legal resources of
the indemnifying party; provided, however, that the indemnifying party shall not
take any action which unreasonably exposes the other party to a risk of damage
which would not be covered by such indemnity, and may not settle any matter
without the consent of the indemnified party.

 

43.           Additional Insureds. The additional insured endorsement referenced
in paragraph 11B of the lease must be on a form reasonably acceptable to
Landlord. Tenant’s commercial general liability policy or policies shall be
endorsed as needed to provide that the insurance afforded by such policy or
policies to the additional insured is primary and that all insurance carried by
Landlord is strictly excess and secondary and shall not contribute with Tenant’s
liability insurance. Tenant shall name Landlord as loss payee and building owner
relative to the insurance of real property required in paragraph 11 A.

 

43A.        Blanket Insurance Coverage. Any insurance required to be maintained
by Tenant under this lease may be provided and maintained by blanket insurance
covering the demised premises and other locations of the Tenant, Tenant’s
subsidiaries, or affiliated companies provided that the coverage obtained by
such blanket policy shall be sufficient to satisfy the insurance obligation of
Tenant under this lease and provided further that in such blanket policy or
policies, Landlord and the premises as well as Tenant shall be specifically
named and described and absolutely insured for the amounts set forth, herein
without diminution by reason of other persons or property being named or
mentioned in said blanket policy.

 

5

--------------------------------------------------------------------------------


 

44.           Negotiated Lease. This lease is a result of negotiations of the
parties, each of which has had the opportunity to be represented by counsel, and
all of the provisions have been agreed to by both Landlord and Tenant after
negotiations. Accordingly, any rule of law or legal decision that would require
interpretation or construction of any provision of this lease against the party
that has drafted it is not applicable and is waived.

 

45.           No Partnership. No provision of this lease and no actions or
omissions of the parties hereto shall be construed to create a partnership or
joint venture between Landlord and Tenant, or make cither party responsible for
the debts of the other.

 

46.           Additional Rent. All amounts payable by Tenant pursuant to the
provisions of this lease shall be deemed to be obligations in the nature of
rental, irrespective of whether such amounts are or are not expressly identified
as rental in any specific provision of this lease. Such amounts shall be
collectible by Landlord as rental and upon default in payment thereof, Landlord
shall have the same rights and remedies as for failure to pay rental.

 

47.           Environmental. For purposes of this lease, “hazardous substances”
shall mean any pollutant, contaminant, hazardous, toxic, or dangerous waste,
substance, or material, or any other substance or material regulated or
controlled pursuant to any environmental laws. For purposes of this lease,
“environmental laws” shall mean all federal, state, and local laws applicable to
the premises and relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases, or threatened
releases of any hazardous substance into the environment or the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of hazardous substances and any and all regulations,
codes, standards, plans, orders, decrees, judgments, injunctions, notices, or
demand letters issued, entered, adopted, or approved thereunder. Pursuant to the
requirements of Paragraph 21 .B.1 above, Landlord hereby consents to Tenant’s
use at the premises of hazardous substances of types and in quantities
associated with normal office and warehouse activities; provided that the same
are used, stored, and disposed of in accordance with the requirements of
applicable law.

 

48.           Improvements. Notwithstanding any contrary provision of statutory
or common law, title to all alterations and/or improvements erected,
constructed, or installed by or on behalf of Landlord (e.g., runways) or Tenant
on the premises shall at all times be and remain the property of Landlord,
regardless of whether such improvements are attached or affixed to the premises;
provided, however, that Tenant may remove any trade fixture and freestanding
equipment belonging to Tenant. Tenant shall repair any damage to the premises
caused by such removal; provided, however, that as it pertains to the removal of
the runway(s), in the event either or each runway is removed, Landlord shall
restore the premises (where runway attaches to Building No. 2), the real estate
located within the boundaries of the leased premises, the real estate located
outside the boundaries of the leased premises relative to either or each runway,
and Building No. 3 (where runway attaches to Building No. 3) to their original
configuration and condition before either or each runway was installed.

 

6

--------------------------------------------------------------------------------


 

By written notice to Tenant before expiration of the lease term, or within a
reasonable time after any sooner termination, Landlord may require Tenant, at
Tenant’s sole expense, to remove any improvements or alterations (but
specifically excluding the runways, including that portion of the runways which
are constructed and existing outside the boundaries of the leased premises), and
restore the premises to their original configuration and condition before the
improvement or alteration was made. If Tenant fails to complete such restoration
within thirty (30) days after written notice from Landlord requesting the
restoration, Landlord may do so and charge the cost of restoration to Tenant.

 

Tenant shall not make any improvements or alterations to the premises without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed. In the event Landlord gives Tenant prior written consent,
no such improvements or alterations shall proceed without Landlord’s prior
written approval (which may not be unreasonably withheld or delayed) of (i)
Tenant’s contractor; (ii) insurance policies of Tenant’s contractor’s for
liability insurance and worker’s compensation coverage. All work relating to
improvements or alterations performed by or on behalf of Tenant shall (i) be at
Tenant’s expense; (ii) be done in a good and workmanlike manner; and (iii)
comply with all applicable laws and ordinances.

 

Unless otherwise agreed to in writing by Landlord and Tenant, Tenant’s “trade
fixtures” shall not include floor coverings, lighting fixtures, runways, and
ceilings.

 

49.           Security Deposit. Tenant shall provide a security deposit to
Landlord in the sum of Ten Thousand Dollars ($10,000.00). Upon expiration of the
lease term, or sooner termination of the lease, the security deposit shall be
returned to Tenant; provided, however, that Landlord may withhold the security
deposit, or such amounts thereof, (i) to remedy any defaults of Tenant under the
lease; (ii) to restore the premises to the condition existing at the
commencement of the tenancy, ordinary wear and tear excepted; and (iii) for any
other purpose allowed by law.

 

50.           Tenant’s Option to Terminate Lease. Tenant may, at its option,
terminate the lease at any time during years four through eight upon the
following terms and conditions. Any notice to exercise this option to terminate
must be given by Tenant in writing not less than one-hundred eighty (180) days
prior to the effective termination date, which shall be specified in the said
notice.  If Tenant exercises this option to terminate for purposes of
terminating the Lease effective during year four, then Tenant shall pay to
Landlord the sum of $446,417.28. If Tenant exercises this option to terminate
for purposes terminating the Lease effective during year five, then Tenant shall
pay to Landlord the sum of $111,604.32. If Tenant exercises this option to
terminate for purposes of terminating the Lease effective during year six, then
Tenant shall pay to Landlord the sum of $91,604.00. If Tenant exercises this
option to terminate for purposes of terminating the Lease effective during year
seven, then Tenant shall pay to Landlord the sum of $61,604.00. If Tenant
exercises this option to terminate for purposes of terminating the Lease
effective during year eight, then Tenant shall pay to Landlord the sum of
$36,604.00.

 

7

--------------------------------------------------------------------------------


 

51.           Change of Status of Landlord. In the event Landlord subsequently
changes its status to a corporation, limited liability company, or other entity,
the terms, provisions, and conditions of the lease shall be fully applicable to
such status, whether as a corporation, limited liability company, or otherwise.

 

52.           Tenant’s Termination of Lease Prior to Possession. Notwithstanding
anything to the contrary stated herein, if Tenant, for any or no reason,
terminates the lease after the execution of the lease, but prior to possession
by Tenant, Tenant agrees to pay Landlord the sum of $355,100.00, based, in part,
on the dirt work, purchase of real estate, obtaining of building materials, and
obtaining of building permit.  Termination of this lease shall include, without
limitation, any forfeiture, surrender, or abandonment of this lease.

 

53.           Lease Term. The first day of the lease term for purposes of
paragraph 1 of the lease shall be (a) the date of the issuance of the
certificate of occupancy referenced in paragraph 41 above, or (b) the date
Tenant occupies the premises for the conduct of its business (including
warehouse purposes), whichever first occurs.

 

Landlord and Tenant shall amend the lease to reflect the first day of the lease
term and the last day of the lease term in paragraph 1 of the lease. The lease
term shall be for a period of ten (10) years. Landlord shall not be liable for
any loss, damage, expense, or claim of any nature arising out of or resulting
from any delay in completion of any of Landlord’s work or in delivering
possession of the premises to Tenant (provided that Landlord shall be subject to
paragraph 41 above), nor shall the validity of this Lease be affected by any
such delay and Tenant’s only remedy shall be a rebate of pro-rata rental for
each day which passes between such date and the actual date the certificate of
occupancy is issued and a credit of one day’s rent for each day which passes
between such date and the actual date the certificate of occupancy is issued,
except where Landlord’s delay in this regard is a result of Tenant’s
interference or other fault, or matters beyond Landlord’s reasonable control, as
provided in paragraph 41 above.

 

54.           Entry Made at Tenant’s Risk. Subject to appropriate coordination
with Landlord and its contractors, Tenant shall have the right to enter the
premises prior to date the certificate of occupancy is issued, only for the
purpose of installing Tenant’s improvements, fixtures, and equipment, provided,
however, that any such entry into the premises by Tenant, its agents,
contractors, employees, or anyone acting by or through Tenant during the
construction of the improvements by Landlord shall be at the sole risk of such
parties, and Tenant hereby releases Landlord (including its agents, employees,
partners, members, managers, directors, officers, shareholders, successors, and
assigns), from any and all claims, actions, causes of action, liabilities,
obligations, damages, costs and expenses (whether at law or in equity),
including court costs and attorney and expert witness fees (hereinafter
collectively, “Claims”) relative to any injury (including bodily injury, death,
or property damage) incurred or suffered by Tenant in or about the premises
during the construction of the improvements by Landlord. Tenant shall indemnify,
defend, and hold harmless Landlord (including its agents, employees, partners,
members, managers, directors, officers, shareholders, successors, and assigns)
harmless from and against any and all Claims made or existing

 

8

--------------------------------------------------------------------------------


 

against Landlord by anyone as a result of any entry into the premises by Tenant,
its agents, contractors, employees, or anyone acting by or through Tenant prior
to date the certificate of occupancy is issued.

 

55.           Rental. Tenant agrees to pay Landlord as rental for the term set
forth herein, as follows: SEVEN THOUSAND NINE HUNDRED EIGHTY SEVEN AND NINETY
TWO HUNDREDTHS DOLLARS ($7,987.92) per month, in advance, without offset or
deduction, the first payment becoming due and payable on (a) the date of the
issuance of the certificate of occupancy referenced in paragraph 41 above, or
(b) the date Tenant occupies the premises for the conduct of its business
(including warehouse purposes), whichever first occurs, and the same amount, in
advance, without deduction or offset, becoming due and payable on the        day
of each month thereafter, during the term of this lease. As indicated in
paragraph 53 herein, Landlord and Tenant shall amend the lease to reflect the
first day of the lease term and the last day of the lease term in paragraph 1 of
the lease. Additionally, paragraph 55 herein shall be amended to reflect the
omitted day of each month on which the rental is due and payable, above
referenced.

 

56.           Repairs and Maintenance of Runways.     Tenant shall be
responsible for all repairs and maintenance of the runways, including that
portion of the runways which are constructed and existing outside the boundaries
of the leased premises.

 

57.          Assignment and Subletting.     Any assignment of this Lease or
subletting of the premises or any part thereof, without the Landlord’s prior
written permission shall, at the option of the Landlord, make the rental for the
balance of the lease term due and payable at once. Such written permission shall
not be unreasonably withheld or delayed, and no such permission shall be
required in connection with a subletting or assignment to any affiliated entity
or successor to Tenant by merger, consolidation or acquisition of substantially
all of the assets of Tenant, provided, however, that such written permission
shall be required if Tenant is in default after any required notice and the
expiration of any applicable cure period under this Lease, and further provided
that in the event of an assignment, the assignee has a tangible net worth, as
evidenced by reasonably satisfactory financial statements delivered to Landlord,
at least equal to Tenant’s net worth immediately before the transfer.

 

Tenant shall deliver to Landlord an original assignment or sublease executed by
Tenant and the transferee which shall expressly provide: (a) that such
transferee shall he bound by all the provisions of this Lease, and shall assume
all the obligations of Tenant under this Lease relating to the portion or the
whole of the premises, as the case may be, acquired by such party; (b) that
Tenant and the transferee shall be jointly and severally liable for Tenant’s
obligations to Landlord under paragraph 42 of this Lease and such paragraph 42
shall be applicable to any assignee or subtenant; (c) that in no event shall
Tenant be deemed relieved of any obligation or liability under this lease; and
(d) that any transfer shall not be deemed effective for any purpose unless and
until compliance with the foregoing is obtained. Tenant shall pay Landlord, as
condition to any permitted transfer becoming effective, all reasonable
attorneys’ fees and costs incurred by Landlord in connection therewith.

 

9

--------------------------------------------------------------------------------


 

Without waiving any obligations of Tenant hereunder, if this lease is assigned,
Landlord may collect rent directly from the transferee. If the premises are
subleased and Tenant defaults, Landlord may collect rent directly from the
transferee. Landlord shall apply the amount collected from the transferee to
Tenant’s monetary obligations under this lease.

 

If Landlord duly terminates this lease on account of any default by Tenant,
Landlord may: (i) terminate any sublease, license, concession, or other
consensual arrangement for possession entered into by Tenant and affecting the
premises; or (ii) choose to succeed to Tenant’s interest in such an arrangement.
If Landlord elects to succeed to Tenant’s interest in such an arrangement,
Tenant shall, as of the date of written notice by Landlord of that election,
have no further right to, or interest in, the rent or any other consideration
receivable under that arrangement.

 

58.          Closing on real estate.     In connection with this lease, Landlord
intends on purchasing certain real estate situated in Clinton County, Iowa and
legally described as Lot 4, Manufacturing Meadows III 1st Addition, Clinton,
Iowa, and also the East 35 feet of Lot 3, Manufacturing Meadows III 1st
Addition, Clinton, Iowa to Moulded Fibre Technology, Inc. (“Tenant”). At the
closing of Landlord’s purchase of the real estate, above-referenced, upon which
the Ceco metal building and a portion of the “runway(s)” will be constructed,
the parties shall execute this lease.

 

59.          Counterparts.       This lease (with attached Addendum and
Exhibits) may be executed in counterparts, each of which shall constitute an
original and all of which together shall constitute but one and the same
agreement. The original execution pages of counterpart copies of this lease may
be attached to any one such copy to form a single, complete document.

 

60.          Lease Contingency.       This lease is contingent upon the closing
on Landlord’s purchase of the real estate described herein and Landlord’s
agreement with Millcreek Investments, L.C. as to the location of the runways and
the execution of any necessary casements with Millcreek Investments, L.C., if
deemed appropriate by Landlord. In the event that Landlord has not completed the
said land purchase and execution of easements (if deemed appropriate by
Landlord) by 5:00 PM on March 26, 2004, Tenant shall have the right to terminate
this lease, at no cost or liability to Tenant, by giving written notice of
termination to Landlord no later than 5:00 PM on March 31, 2004, and should
Tenant not give such notice this lease shall continue in full force and effect.

 

61.           Insurance Proceeds.       In connection with paragraph 14(a) of
this lease, Tenant acknowledges and agrees that any insurance proceeds payable
to Tenant shall be assigned to Landlord as loss payee or otherwise and otherwise
be paid to Landlord for purposes of Landlord effecting the repairs required by
the said paragraph 14(a) of the lease. In connection with paragraphs 2(2), 11A,
and 11B of the lease, Tenant acknowledges and agrees that Tenant shall pay for
the cost of the insurance Tenant obtains. Tenant’s policy of insurance under
paragraph 11A above shall contain a loss of rents coverage for the benefit of
Landlord, equal to one year’s rent.

 

10

--------------------------------------------------------------------------------


 

THE IOWA STATE BAR ASSOCIATION
Official Form No. 193

 

Christopher L. Farwell ISBA # 9191

 

FOR THE LEGAL EFFECT OF THE USE OF
THIS FORM, CONSULT YOUR LAWYER

 

[LOGO]

 

 

STATE OF IOWA, COUNTY OF CLINTON, ss:

 

On this          day of                             , 2004, before me, a Notary
Public in and for the said State, personally appeared Lynn V. Payne, to me
personally known, who being by me duly sworn did say that that person is
Member-Manager (Insert title of executing member) of said limited liability
company, that (no seal has been procured by the said) limited liability company
and that said instrument was signed on behalf of the said limited liability
company by authority of its managers and the said Lynn V. Payne acknowledged the
execution of said instrument to be the voluntary act and deed of said limited
liability company by it voluntarily executed.

 

 

/s/  Lynn V. Payne, Member  MGR

 

 

 

 

/s/  A. John Frey Jr.

Notary Public in and for said State.

 

A. JOHN FREY JR.

 

 

[LOGO]

COMMISSION NO. 010044

(Section 558.39, Code of Iowa)

 

MY COMMISSION EXPIRES

 

 

9-22-04

 

 

Acknowledgement: For use in the case of limited liability companies

 

© The Iowa State Bar Association 2003

 

193 ACKNOWLEDGMENT

IOWADOCS®

 

Revised January, 1999

 

--------------------------------------------------------------------------------


 

THE IOWA STATE BAR ASSOCIATION
Official Form No. 182

 

Christopher L. Farwell ISBA # 9191

 

FOR THE LEGAL EFFECT OF THE USE OF
THIS FORM, CONSULT YOUR LAWYER

 

[LOGO]

 

 

STATE OF MASSACHUSSETS, COUNTY OF ESSEX, ss:

 

On this 28 day of January, 2004, before me, the undersigned, a Notary Public in
and for the said State, personally appeared Ronald J. Lataille and
                                 , to me personally known, who being by me duly
sworn, did say that they are the Treasurer and
                                             , respectively, of the corporation
executing the within and foregoing instrument to which this is attached, that
(no seal has been procured by the) (the seal affixed thereto is the seal of the)
corporation; that the instrument was signed (and sealed) on behalf of the
corporation by authority of its Board of Directors; and that Ronald J. Lataille
and R. Jeffrey Bailly as officers acknowledged the execution of the foregoing
instrument to be the voluntary act and deed of the corporation, by it and by
them voluntarily executed.

 

 

 

/s/ Joan F. Young

 

 

 

State of Massachusetts, Notary Public in and for said State.

 

 

 

expires: 1/22/10

(Section 558.39 Code Iowa)

 

 

Acknowledgment: For use in the case of corporations

 

© The Iowa State Bar Association 2003

 

182 ACKNOWLEDGMENT

IOWADOCS®

 

Revised January, 1999

 

--------------------------------------------------------------------------------